Exhibit 10.1

 

J SQUARED PARTNERS. INC.

DBA ‘GLOBAL IR GROUP’

2931 Ridge Road

Suite 101-MB140

Rockwall, TX 75032

 

PROFESSIONAL SERVICES AGREEMENT

 

J SQUARED PARTNERS, INC. (“Consultant”) and ISORAY MEDICAL, INC. (“Client”)
hereby agree that Consultant will provide investor relations services to Client
on the terms set forth below (“Professional Services Agreement”) for a period of
six (6) months,

 

1.     Effective Date. This Professional Services Agreement is effective August
15, 2018 and will automatically renew, unless notice is given per the terms in
paragraph nine (9) hereof, at least sixty (60) days ahead of the expiration of
the agreement.

 

2.     Nature and Scope of Services. Client hires Consultant to provide investor
relations services (“IR Services’) on behalf of Client, including without
limitation strategic counsel; editorial commentary on press releases and
investor presentations; interfacing with industry analysts, investors and
shareholders; advisement on Client analyst day events; conducting Client site
tours; attending within reason industry conferences and investor events; and
such other services as Client may request from time to time. Consultant will
interface and communicate with those representatives of Client as designated
from time to time by Client.

 

3.     Client’s Duties. Client understands that Consultant will rely upon the
materiality and accuracy of the information provided by Client, including
without limitation investor information, SEC filings, fiscal reports,
accountings, projections, and other regulatory and financial information. Client
agrees to use its best efforts to ensure the accuracy of all information
provided to Consultant with the express understanding that Consultant will use
such information in the performance of the IR Services, including without
limitation the dissemination thereof to investors, analysts, industry trade
groups, and members of the public. Client acknowledges that the accuracy of the
information disseminated to Consultant is critical to the proper performance of
the IR Services, and inaccurate information could impose legal liabilities on
Consultant even in Consultant’s proper discharge of the IR Services.
Consequently, Client agrees to defend, indemnify and hold Consultant harmless
from and against any and all allegations, losses, claims, actions, demands,
damages, liabilities or expenses (including attorney’s fees) arising from or
relating to inaccuracies, omissions, or other deficiencies of any nature
whatsoever in the information provided to Consultant.

 

4.     Professional Service Fees. Client agrees to pay Consultant a fixed
monthly stipend of $10,000.00 (“Stipend”) for the performance of the IR
Services. The Stipend does not cover costs and other charges identified in
paragraph five (5) hereof. The Stipend shall be due and paid via direct deposit
on the fifteenth of the month for each month or part thereof of this
Professional Services Agreement, and Consultant shall deliver to Client a
billing statement each month in accordance with paragraph six () for all
expenses incurred hereof.

 

Success Fee Milestones: Client agrees to pay Consultant a “Success Fee” of
$5,000.00 for each sell-side tirm that initiates research coverage on IsoRay.

 

Additional fees Consultant services do not include activities specifically
related to “Mergers”. “Acquisitions”, “Spin-offs”, “Divestitures” or “Financing
Activities” with a value in excess of S3 million. Work related to these
activities will be billed incrementally at the rate of $350.00 per hour.

 

 

--------------------------------------------------------------------------------

 

 

Should this contract be terminated by either party, all compensation will be
prorated based on the termination date and paid to Consultant.

 

5.     Costs and Other Charges. Consultant may incur various costs and expenses
in performing the IR Services. Client agrees to pay for all costs, disbursements
and expenses in addition to the Stipend. The costs and expenses commonly include
without limitation travel costs, hotel costs, printing, and other similar items.
Consultant will seek the consent of Client before incurring any expenses in
excess of $1,000.00 and all costs and expenses will be charged at Consultant’s
actual cost.

 

6.     Billing Statements. Upon request, Consultant will send Client monthly
statements for the Stipend plus additional costs incurred, if any. Each
statement will be payable within 14 days of its mailing date.

 

7.     Termination. Either Client or Consultant may terminate this Professional
Services Agreement upon thirty (30) days written notice with or without cause.
Upon notification of termination of this Professional Services Agreement by
Client to Consultant the “Stipend” for the thirty (30) day period will be due
and payable within five (5) days. When Consultant’s services conclude, any
additional charges incurred will immediately become due and payable.

 

8.     Disclaimer of Guarantees and Estimate of Fees. Consultant will strive to
provide quality IR Services for Client. Client has not, and reasonably cannot,
guarantee any particular result in the handling of Client’s matters, as the
ultimate outcome of Consultant’s services are influenced by the market and other
forces outside of the direct control of Consultant. Consultant will endeavor to
explain the potential ramifications associated with decisions made in the course
of rendering the IR Services, however, any comments concerning the outcome of
any matter are expressions of Consultant’s opinion only. Consultant will strive
to provide cost-effective IR Services for Client and may provide Client with
estimates for extraordinary services and associated costs outside the scope of
the IR Services Stipend Any estimate of such fees given by Consultant shall not
be a guarantee, and actual costs may vary from estimates given.

 

9.     Notices. All notices and other communications called for or contemplated
hereunder shall be in wnting and shall be deemed to have been duly given when
delivered personally or three (3) calendar days after the dated and mailed by
First Class United States Mail, postage prepaid, addressed to the parties or
their successor in interest at the following address or such other addresses as
the parties may designate from time to time.

 

 

If to Client:

Lori Woods

IsoRay Medical, Inc

350 Hills Street

Suite 106

Richland, WA 99354

        If to Consultant:

Gar Jackson

J Squared Partners

2931 Ridge Road

Suite 101-1V1B140

Rockwall, TX 75032

 

10.     Entire Agreement. This Professional Services Agreement contains the
entire agreement of the parties. No other agreement, statement, or promise made
on or before the effective date of this Agreement will be binding on the
parties.

 

2

--------------------------------------------------------------------------------

 

 

11.     Negotiated Agreement. This Professional Services Agreement, in its final
form, is the result of the combined efforts of the parties hereto and that
should any provision of this Professional Services Agreement be found to be
ambiguous in any way, such ambiguity shall not be resolved by construing this
Professional Services Agreement in favor of or against any party herein but
rather by construing the terms of this Professional Services Agreement fairly
and reasonably in accordance with their generally accepted meaning and the
purposes for which this Professional Services Agreement is made.

 

12.     Severability in the Event of Partial Invalidity. If any provision of
this Professional Services Agreement is held in whole or in part to be
unenforceable for any reason, the remainder of that provision and of the entire
Professional Services Agreement will be severable and remain in effect.

 

13.     Modification by Subsequent Agreement. This Professional Services
Agreement may be modified by subsequent agreement of the parties only by an
instrument in writing signed by both of them.

 

14.     Counterparts. This Professional Services Agreement may be signed in
counterparts, and signatures transmitted by facsimile or scanned electronic
copies of the parties’ signatures are permitted and are deemed effective.

 

 

ISORAY MEDICAL, INC.

 

 

 

 

 

 

By:

/s/ Lori A. Woods

 

 

 

Lori Woods, Interim CEO

 

 

 

J SQUARED PARTNERS, INC.

 

 

 

 

 

 

By:

/s/ Gar Jackson

 

 

 

Gar Jackson, President

 

 

 

3